Title: To Alexander Hamilton from Timothy Pickering, 9 February 1799
From: Pickering, Timothy
To: Hamilton, Alexander



(confidential)
Philadelphia Feby. 9. 1799.
Dear Sir,

The law prohibiting intercourse with the French Dominions is renewed, and extended to the 3d of March 1800. The material variation from the former law consists in the authority given to the President to open the intercourse with any part of those dominions when the safety and interest of the U. States will admit of it. This authority is comprised in the 4th section, a copy of which I inclose.
I suppose every body understands the main object of this provision is to open the commercial intercourse with St. Domingo. Toussaint’s agent, Mr. Bunel, and our Consul, Mr. Meyer who accompanied him at Toussant’s request, will now speedily return to the Cape, where Toussaint is impatient to receive them, with information of the views and determination of our government.
The President sees the immense advantages of the commerce of that Island, and will undoubtedly give to the act as liberal a construction as will be politically expedient. Toussaint, if certain of our commerce, will, Meyer assures me, declare the whole island of St. Domingo independent; confident in his power to defend it, provided we will allow of a free commercial intercourse, by which the islanders may exchange their productions for the supplies our vessels will carry to them. This act of independence I fully expect; & I persuade myself that Great Britain will consent to share in it; and that Genl. Maitland has made some arrangement with Toussaint for that purpose.
Under these circumstances, my great anxiety is, That Toussaint & his Chief may fix on a practicable & efficient plan for administering the government of the Island, and settling the right of succession to the Chief command (it cannot be a republic)—and establishing a simple plan of Finance that shall insure to him the means of supporting an army, & the government. If you can turn your attention to this subject & favour me with your ideas of the most eligible schemes, I shall be very much obliged. To what we advise, Toussaint would listen.
Adieu!

T. Pickering.

